                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


RICHARD MEYER,                                 §
         Plaintiff                             §
                                               §
v.                                             §    Case No. 1:18-cv-00800-LY
                                               §
MARK WAID,                                     §
        Defendant                              §


                  SUPPLEMENTAL DECLARATION OF MARK WAID

I, Mark Waid, upon oath, hereby declare:

       1.      My name is Mark Waid. I am over 18 years old, of sound mind, and I am capable

of making this declaration. I have personal knowledge of the facts set forth herein, and, if called

to testify, I could and would do so competently under oath. The statements herein are within my

personal knowledge and are true and correct.

       2.      I executed a declaration in this case on November 1, 2018.

       3.      I wanted to make a clarification to my November 1, 2018 declaration. In that

declaration, it is stated, “I have not made any statements regarding Plaintiff while I was in

Texas.” After I signed my declaration, I recalled an interview in which I was asked a question

while I was in Houston, Texas about “Comicsgate” and that I answered in part with reference to

the Plaintiff and his proposed book. Therefore, I wanted to correct the foregoing statement.

       4.      The Comicpalooza convention was in Houston on or about May 25-27, 2018.

During that convention, I was part of a lengthy panel discussion, on May 26, which is publicly

available. Here is a link to the discussion: https://www.youtube.com/watch?v=AbLVYvXnwp0.

The above-mentioned question and answer begins at or about 18:50 of the more than hour long



                                            -1-
recording and lasts approximately five minutes. This discussion occurred approximately two

weeks after my phone discussion with Antarctic Press that I discussed in my November 1, 2018

declaration and after that publisher’s decision to not publish the Plaintiff’s book. By that time I

had learned Antarctic Press was located in Texas.

       5.      I apologize for earlier stating I had not made statements regarding Plaintiff while

in Texas. I had forgotten that I had discussed the situation involving Plaintiff while I was in

Houston. This was an honest oversight on my part. I otherwise reiterate as true and accurate the

statements in my November 1, 2018 declaration.


I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 12, 2018, at Santa Monica, California.



                                                      __________________________________
                                                      Mark Waid




                                             -2-
